Citation Nr: 0408433	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastric ulcer with 
mild epigastric cramps.  

6.  Entitlement to an initial disability evaluation greater 
than 10 percent for the veteran's service-connected left knee 
disability.  

7.  Entitlement to an initial compensable disability 
evaluation for service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran filed a notice of 
disagreement in February 2002.  The RO issued a statement of 
the case in September 2002 and received the veteran's 
substantive appeal in November 2002.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected left knee 
disability and service-connected hearing loss, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  

The issue of service connection for a gastric ulcer with mild 
epigastric cramps is being remanded to the RO, via the 
Appeals Management Center in Washington, D.C.  



FINDINGS OF FACT

1.  Mild degenerative changes of the right knee have not been 
shown to be etiologically related to an incident or injury 
during active duty service.  

2.  The veteran's service medical records do not indicate 
that he sustained a chronic bilateral foot injury during 
service.  Current treatment records show treatment for a left 
foot condition only.  There is no competent evidence relating 
a bilateral foot disability to service.  

3.  There is no competent evidence of record that the veteran 
currently has depression, a psychiatric disorder or a sleep 
disorder.  

4.  An April 1977 rating decision denied service connection 
for a stomach ulcer with epigastric cramps.  The veteran was 
notified of the decision in April 1977 but did not initiate 
an appeal.  

5.  Additional evidence associated with the claims file since 
April 1977 RO decision was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a gastric ulcer with 
epigastric cramps.  

6.  The veteran's left knee disability is characterized by 
pain upon extended standing or walking with swelling but with 
no objective evidence of limitation of motion of the joint or 
instability.  

7.  The veteran has bilateral hearing loss manifested by 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).

2.  The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).

3.  The criteria for service connection for an acquired 
psychiatric disability, to include depression, are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, (2003).

4.  The criteria for service connection for a sleep disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, (2003).

5.  The April 1977 RO decision that denied the veteran's 
claim of service connection for a stomach ulcer and 
epigastric cramps is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

6.  The evidence received since the April 1977 rating 
decision is new and material, and the claim of entitlement to 
service connection for a gastrointestinal disability, claimed 
as a gastric ulcer with epigastric pain is reopened.  
38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. §§  3.104, 
3.156(a), (2003). 

7.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected left knee disability, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5260 (2003).  

8.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the December 2001 rating decision and the September 2002 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of April 
2001, June 2001 and March 2002) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

In the present case, the veteran submitted his claims in 
April 2001.  In an April 2001 letter, pursuant to the VCAA, 
the RO advised of the types of evidence that he needed to 
send to VA in order to substantiate his pending claims for 
service connection, as well as the types of evidence VA would 
assist in obtaining.  In addition, the veteran was informed 
of his responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate his claim, 
including complete authorizations to obtain VA and private 
medical evidence.  In a June 2001 letter, the RO advised the 
veteran that new and material evidence was needed to reopen a 
previously denied claim for service connection for a gastric 
ulcer with mild epigastric cramps.  The veteran did not 
respond to the RO's letters.  In a May 2002, the RO advised 
the veteran that it had requested medical evidence from 
private physicians identified in the veteran's notice of 
disagreement.  

For the above reasons, the Board finds that the RO's notices 
in April 2001, June 2001 and May 2002 substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

In the instant appeal the issues of entitlement to higher 
initial evaluation for a left knee condition and hearing 
loss, arose in the veteran's February 2002 notice of 
disagreement.  In December 2003 VA's General Counsel issued 
an opinion regarding the applicability of the VCAA to an 
issue initiated in a notice of disagreement.  See VAOPGCPREC 
8-03.  In that opinion the General Counsel held that, 
although VA must notify a claimant of the evidence needed to 
substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service 
connection received by the RO in April 2001, the veteran did 
not identify any medical evidence in support of his claim.  
Upon filing his notice of disagreement, the veteran submitted 
records of private medical treatment.  The veteran was 
afforded a VA examination in November 2001.  In a May 2002 
correspondence, the veteran indicated that he had already 
submitted private medical records and asked that the RO 
adjudicate his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection Claims 

A.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

B.  Right Knee Condition

The veteran's service medical records are of record.  An 
induction examination in February 1968 did not reveal any 
right knee condition.  The records include numerous 
treatments for a left knee condition but only show treatment 
on one occasion in May 1968 for a right knee condition.  On 
such date, the veteran was seen with complaints of right knee 
tenderness.  There was no diagnosis provided.  Later records 
do not show further treatment of a right knee condition.  A 
discharge examination in April 1970 did not include findings 
of a right knee condition.  

Treatment records from Easley Family Practice and Internal 
Medicine from May 1978 to September 1992 do not show 
complaints or treatment for a right knee condition.  

Other private treatment records submitted by the veteran do 
not show complaints or treatment for a right knee condition.  

The veteran was afforded a VA examination in November 2001.  
Therein, the veteran did not complain of any right knee 
condition.  His complaints were limited to his left knee.  No 
physical examination of the right knee was performed.  An x-
ray examination showed minimal degenerative changes of the 
right and left knees.  

Although the veteran contends that service connection is 
warranted for a right knee condition, the probative, 
competent evidence of record does not show that the veteran 
has a current right knee disability.  In this regard, the 
supplied treatment records do not include treatment of a 
right knee condition.  During the November 2001 VA 
examination, the veteran did not complain of a right knee 
condition.  Even accepting, arguendo, that the mild arthritic 
changes to the right knee x-ray examination shows constitutes 
a disabling right knee disability, the evidence of record 
does not show that a right knee condition was incurred during 
active duty service.  Rather, the evidence reflects that the 
veteran was seen on one occasion in service with right knee 
complaints.  There is no indication that the veteran 
sustained a chronic right knee condition in service.  
Finally, there is no competent evidence relating any current 
right knee condition to an incident or injury in service.  

As such, service connection for a right knee condition is not 
warranted.  

C.  Bilateral Foot Condition

The veteran's service medical records do not show complaints 
or treatment for a bilateral foot condition.  Private medical 
records indicate that the veteran was seen in May 1992 with 
complaints of bilateral heel and plantar foot pain.  The 
veteran reported a history of foot problems for one year.  A 
physical evaluation revealed chronic bilateral subcalcaneal 
bursitis and plantar fasciitis.  

A March 2001 treatment note indicated that the veteran 
returned for treatment after a 9-year absence.  He complained 
of chronic problems with pain in his left heal.  X-rays 
revealed a small osteophyte projecting from the os calcis.  
The impression was acute subcalcaneal bursitis and plantar 
fasciitis of the left foot.  

Upon review of the evidence of record, the Board finds that 
service connection for a bilateral foot problem is not 
warranted.  In this regard, there is no competent evidence to 
show that any current foot problems are due to service.  As 
noted, service medical records are silent for a bilateral 
foot problem.  Current treatment records show that the 
veteran's complaints are limited to his left foot.  As such, 
service connection for a bilateral foot disability is not 
warranted in light of the fact that there is no evidence of a 
bilateral foot condition in service and no evidence linking a 
current foot problem to service.  

D.  Acquired Psychiatric Disability To Include Depression and 
a Sleep Disorder 

The veteran's service medical records do not reveal 
complaints or treatment for an acquired psychiatric disorder 
to include depression or any sleep disorder.  Submitted 
private treatment records do not show treatment for any 
psychiatric disorder or a sleep disorder.  There were no 
complaints raised at the VA examination in November 2001 
regarding a psychiatric disorder or a sleep disorder.  

In light of the above evidence, the Board finds that service 
connection for either an acquired psychiatric disorder or a 
sleep disorder is not warranted.  In this regard, there is no 
competent evidence that the veteran suffers from either a 
psychiatric disorder, to include depression or any sleep 
disorder.  As indicated above, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the appeal must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability--has 
not been met.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55-57. 

III.  Gastric Ulcer With Epigastric Cramps

By an April 1977 rating decision, the RO denied a claim for 
service connection for a stomach ulcer with epigastric 
cramps.  In April 1977, the veteran was notified of the 
rating decision and of his procedural and appellate rights.  
However, he did not initiate an appeal.  As such, the 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  However, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the December 
2001 denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the RO at the time of the April 1977 rating 
decision included the veteran's service medical records and a 
January 1977 VA examination report.  Service medical records 
reflect that the veteran was seen in November 1968 with a 
diagnosis of mild gastroenteritis.  He was seen again for 
treatment in April 1969 with complaints of mild epigastric 
cramping.  The cramping occurred in the middle of the night 
and was relieved by meals.  The physician prescribed 
medication.  The impression was rule out ulcer. A note in May 
1969 indicated that the prescribed medication was 
discontinued.  A discharge examination in April 1970 noted 
that the veteran had a "nervous stomach" 1-1/2 years ago 
prior to going to Vietnam.  The RO found that there was no 
current evidence of a stomach ulcer or evidence of a stomach 
ulcer in service.  The RO further noted that while service 
medical records showed evidence of mild epigastric cramps, 
there were no residuals noted upon discharge from service.  

Evidence submitted since the April 1977 rating decision 
includes private treatment records and a November 2001 VA 
examination report.  

Associated with the claims file are private treatment records 
from the Easley Family Practice and Internal Medicine from 
May 1978 to September 1992.  Records in 1978 show that the 
veteran was treated for epigastric pain.  In July 1978, the 
veteran reported a long history of stomach trouble.  A 
November 1978 note indicated that the veteran was on Tagamet, 
Mylanta, and a diet for about two months, but still had 
peptic ulcer disease.  A November 1978 upper gastrointestinal 
series showed a small duodenal ulcer in the central portion 
of the bulb.  A July 1989 treatment note shows continuing 
complaints and treatment for epigastric pain and a duodenal 
ulcer.  

During the November 2001 VA examination, the veteran reported 
that he suffered from abdominal problems and an ulcer in 
service.  The veteran reported that he treated current 
epigastric symptoms with Prilosec.  He said that when he was 
under stress had more acid secretion and abdominal burning 
and pain.  The examiner noted that a recent upper endoscopy 
showed scarring on the duodenal cap but no active ulcer was 
seen.  Following a physical examination, the pertinent 
assessment was gastritis.  The veteran was advised to 
continue with current medications, follow-up with his primary 
care doctor, and quit smoking.  No opinion was offered 
regarding the etiology of the current gastritis.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for gastric ulcer with epigastric cramps.  In this 
regard, the evidence submitted shows recurring treatment for 
epigastric complaints following service, as well as a current 
diagnosis of gastritis.  The evidence is "new" in the sense 
that it was not of record at the time of the RO's April 1977 
rating decision.  Moreover, the evidence is "material" for 
the purposes of reopening the finally denied claim.  The 
Board notes that the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  As new and material evidence has been 
submitted, the criteria for reopening the claim for service 
connection for a gastric ulcer with epigastric cramps have 
been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

V.  Initial Evaluation Left Knee Disability

The veteran contends that a higher initial disability 
evaluation is warranted for his service-connected left knee 
condition.  

In April 2001, the veteran claimed entitlement to service 
connection for a left knee disorder.  No treatment records 
were submitted with his claim.  He was afforded a VA 
examination in November 2001.  He stated that he had chronic 
left knee pain, with medial tenderness, and swelling and 
popping.  He currently had problems with the knee with 
weather changes or when doing any long periods of walking or 
standing on the feet. Upon physical examination, there was no 
effusion of the knee.  There was significant medial joint 
line tenderness.  There was no anterior, posterior or 
varus/valgus laxity.  He had no lateral joint line tenderness 
and no pain with patellar grind.  He had 5/5 quadriceps 
strength and was neurovascularly intact.  There was a cystic 
structure in his lateral popliteal fossa.  He was able to 
perform range of motion from 0 to 140 degrees.  The diagnoses 
were left knee pain, likely medial compartment degenerative 
changes versus chronic medial meniscal tear and a popliteal 
cyst.  An x-ray examination was interpreted to show mild 
medial joint space narrowing with minimal degenerative 
changes.  There was no malalignment.  

Private treatment records reveal that the veteran underwent a 
surgical repair of the left ankle in the early 1990's.  There 
do not show current treatment of a left knee condition.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarified 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  

The veteran's left knee disability is evaluated as 10 percent 
disabling under 38 C.F.R. § 5010 since April 16, 2001.  
Diagnostic Code 5010 pertains to arthritis due to trauma, 
substantiated by x-ray findings.  It is rated as degenerative 
arthritis.  The evaluation of arthritis is rated on the basis 
of the limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.   Flexion of the leg 
limited to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for flexion limited to 30 
degrees.  Normal motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  

In this case, the medical evidence of record is limited to 
the results of the November 2001 VA examination.  A physical 
examination at that time indicated that the veteran was able 
to produce range of motion of the left knee from 0 to 140 
degrees.  There is no indication that the knee resulted in 
recurrent laxity or instability.  Rather varus and valgus 
testing were negative.  As such, the Board finds that since 
the effective date of the grant of service connection, the 
criteria for an evaluation greater than the currently 
assigned 10 percent have not been met.  Moreover, as there is 
no competent medical evidence indicating that the left knee 
results in recurrent subluxation, the assignment of a 
separate evaluation is not warranted.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's left knee disability does result in 
pain and swelling.  However, the evidence does not show that 
the left knee results in weakened movement, fatigability, 
incoordination, or excess movement of the joint.  

Finally, the Board finds that the veteran's service-connected 
left knee disability has never presented such an exceptional 
or unusual disability picture to render impractical the 
application of the regular schedular standards or to 
otherwise warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b).  

In reaching this decision, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VI.  Initial Evaluation Of Hearing Loss

The veteran contends that a compensable evaluation is 
warranted for his service-connected hearing loss.  

Private records submitted in connection with the veteran's 
claims do not show treatment for hearing loss.  

The veteran was afforded a VA audiologic examination in 
November 2001.  His chief complaint was high frequency 
hearing loss.  The situation of greatest difficulty was noise 
and using the telephone.  He had periodic tinnitus but no 
real problems at time of the examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
90
LEFT
15
20
15
80
95

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The examiner noted that the veteran had 
mild to severe sensorineural hearing loss at 3000-4000 hertz 
in the right ear and severe to profound high frequency 
hearing loss in the left ear.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2003).  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During the November 2001 VA examination, puretone thresholds 
were 20, 15, 35 and 90 for the right ear.  Puretone 
thresholds were 20, 15, 80 and 95 for the left ear.  The 
puretone threshold average is 40 for the right ear and 55 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in each ear.  Application of these 
scores to Table VI results in designation of I for the right 
ear and I for the left ear.  When these designations of 
impaired efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

The Board acknowledges that the VA examination has 
characterized the veteran's hearing loss as mild to severe in 
the right ear and severe to profound in the left ear.  
However, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Inasmuch as the noncompensable evaluation assigned reflects 
the greatest degree of hearing loss shown since the April 16, 
2001 effective grant of service connection, there is no basis 
for assignment of any staged rating pursuant to Fenderson, 
and the claim for an initial compensable evaluation for 
service-connected hearing loss must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a right knee disability is denied.  
Service connection for a bilateral foot disability is denied.  
Service connection for an acquired psychiatric disability to 
include depression is denied.  Service connection for a sleep 
disorder is denied.  As new and material evidence has been 
received sufficient to reopen a claim for service connection 
for a gastric ulcer with epigastric cramps, the appeal is 
granted to this extent only.  An initial rating higher than 
10 percent for service-connected left knee disability is 
denied.  An initial compensable evaluation for service-
connected hearing loss is denied.  


REMAND

In light of the Board's decision above that the claim of 
service connection for a gastrointestinal disability, claimed 
as a gastric ulcer with epigastric cramps, is reopened, the 
claim must be reviewed on a de novo basis.  In order to 
ensure that the veteran's procedural rights are protected 
insofar as he is provided adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also finds that additional development of this 
claim is warranted.  The VCAA and implementing regulations 
provide that VA examinations should be ordered to address 
matters that require medical knowledge, to include the 
question of nexus, if needed to resolve the issue on appeal.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
In this regard, there is no competent evidence of record 
addressing the underlying issue of whether it at least as 
likely as not that the veteran current gastrointestinal 
disability is related to service.  Hence, further examination 
of the veteran is warranted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.

Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that he provide 
information, and, if, necessary, 
authorization to enable it to obtain any 
outstanding medical evidence pertinent to 
the issue on appeal.  The RO should 
request that the veteran submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran or his 
representative responds, and all 
records/responses obtained from each 
contacted entity have been associated 
with the claims (or a reasonable time 
period for the veteran's response has 
expired), the RO should arrange for the 
veteran to undergo VA examination with 
the appropriate specialist(s).  The 
entire claims file must be made available 
to the physician(s) designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

In regard to any currently diagnosed 
gastrointestinal disorder, the 
examiner(s) should offer an opinion as to 
whether any such disability is at least 
as likely as not (i.e. at least a 50 
percent probability) due to service.  

4.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  To help 
avoid future remand, the RO should ensure 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a gastrointestinal 
disability, claimed as a gastric ulcer 
with epigastric cramps, in light of all 
pertinent evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran a supplemental statement of 
the case and afford him an opportunity 
for written or other response before the 
claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



